European Ombudsman's activity report for 2009 - Special Report from the European Ombudsman to the European Parliament following the draft recommendation to the European Commission in Complaint 676/2008/RT (According to Rule 205(2), 1st part) - 26th Annual Report on Monitoring the Application of European Union Law (2008) (debate)
The next item is the joint debate on the reports on the European Ombudsman and the Application of European Union Law:
the report by Mrs Nedelcheva, on behalf of the Committee on Petitions, on the annual report on the European Ombudsman's activities in 2009 (2010/2059 (INI));
the report by Mrs Paliadeli, on behalf of the Committee on Petitions, on the Special Report by the European Ombudsman following his draft recommendation to the European Commission in complaint 676/2008 RT; and
the report by Mrs Lichtenberger, on behalf of the Committee on Legal Affairs, on the 26th Annual Report on Monitoring the Application of European Union Law (2008) -.
Mr President, Mr Diamandouros, Commissioner, ladies and gentlemen, I think that we can see the mission of the European Ombudsman as involving two objectives.
First of all, there is the legal objective, which entails ensuring that the European institutions show respect for the fundamental right of good administration. Ensuring respect for this right is the very essence of the Ombudsman's function. We are now at a key moment in the sense that the Treaty of Lisbon, which now includes the European Charter of Fundamental Rights, makes this right legally binding in Article 41. The Ombudsman therefore now has a legal basis, and one which I would say has been strengthened, to carry out his activities properly.
To achieve this objective of full respect for good administration, the Ombudsman must be inflexible when it comes to the institutions. The special reports are a tool which comes into its own here. They allow the Ombudsman to point out cases of blatant bad administration when all means of resolving disputes have been exhausted. The Porsche affair is very significant in this regard. Here, I would like to praise the determination, if I may say so, of Mr Diamandouros, in his efforts to obtain the information that he is completely entitled to request.
The second objective is moral in nature. For the Ombudsman, it involves promoting a culture of service, which is not explicitly mentioned in the treaties, but which certainly forms part of the commitments that apply to the institutions. In order to ensure that such a culture of service is established, two things are necessary. First of all, the Ombudsman must continue to encourage amicable solutions, as he has already been doing for several years. I will say again that 56% of complaints received are resolved amicably.
He must then continue his efforts with respect to communication, so that European citizens are informed of their rights, as well as the existing procedures for ensuring that these rights are respected. With regard to this, the introduction of an interactive guide is an important step forward, and I believe that many of our citizens are grateful to you for that.
So, the summary of the Ombudsman's activities in 2009 is an entirely positive one, and that is what I tried to reflect in my report. However, I also included a number of recommendations. First, I think it is essential to strengthen links with the national parliaments and national ombudsmen. Taking action in Brussels without making sure that there is a link at national level means that it is much less effective. That is why I am asking the European Ombudsman to give more encouragement to national ombudsmen to hold regular exchanges of views with their national parliaments, modelled on the exchanges held between the European Ombudsman and ourselves in the European Parliament.
The European Network of Ombudsmen is an important tool to this end. I think that sharing information and good practices is essential in this regard. I want to say again here how important it is to introduce a common intranet portal for ombudsmen to exchange all this information.
Mr President, the citizen must be at the heart of our concerns. Transparency, proximity, good administration, a culture of service - those are the watchwords. This proximity also relates to our institution, however. That is why I would like to praise Mr Diamandouros once again for devoting so much effort to maintaining a constant link with the European Parliament and, in particular, with the Committee on Petitions. As I underlined in my report, I believe that it would be very beneficial for our two institutions and, beyond that, for European citizens if we had more exchanges when the Ombudsman carries out an own-initiative inquiry.
Thus far, Mr Diamandouros has got down very well to his task of calling the institutions to order when they wander down the tortuous path of opacity and bad administration.
Mr Diamandouros, I wish you all the best, and I am very much looking forward to reading your annual report for 2010.
Mr President, in March 2007, an environmental organisation asked for correspondence between the European Commission and the automobile industry to be disclosed during the course of consultations on the preparation of a legislative proposal on carbon dioxide emissions.
Eight months later, the Commission granted access to 16 of 19 letters, refusing - without legal justification - to disclose three letters from Porsche. The environmental organisation took recourse to the European Ombudsman, who prepared a draft recommendation addressed to the Commission a month later, asking it to reply within three months, in accordance with Article 288 of the Treaty on the Functioning of the European Union.
The Commission requested five extensions, only to state - in June 2009 - that it was not in a position, a year after the Ombudsman's draft recommendation, to disclose the correspondence with this particular automobile manufacturer, due to continuing consultations with it. Up to October 2010, the Ombudsman had no information at his disposal.
This unwarranted delay resulted in a special report to the European Parliament, charging the Commission with refusing to cooperate honestly and in good faith and, at the same time, pointing out the danger in undermining the facility for the two institutions to supervise the Commission.
As a result of this special report from the Ombudsman which Parliament is being called upon to pass today, the first on the subject of maladministration, the letters from this particular automobile manufacturer were disclosed, fifteen months after the Ombudsman's initial request. Between September 2008 and February 2010, the Commission arrived at a decision which had been suggested to it in the Ombudsman's draft recommendation fifteen months earlier. At the same time, it was proven that that this specific automobile manufacturer had ultimately agreed to the - albeit partial - disclosure of its letters.
It is clear from the foregoing that the Commission was, of course, obliged to take account of the relative article of the European Parliament regulation requiring the institutions to refuse access to documents if their disclosure would undermine the protection of the commercial interests of private individuals or legal entities. However, given that the Ombudsman's office checked the letters and found that they did not contain information that would damage the commercial interests of this particular automobile manufacturer, the Commission should have immediately disclosed at least some of them, in line with the Ombudsman's suggestion. If, however, it had reservations in interpreting the draft recommendation, it was obliged, in order to justify its decisions, to submit equally strong legal assessments confirming the possibility that the automobile manufacturer in question might take recourse to the courts on the basis of Regulation (EC) No 1049/2001 of the European Parliament.
I have no wish to comment here on the total silence which the automobile manufacturer in question has maintained in response to the Commission's request. However, I do consider it unacceptable for the supreme executive body of the European Union to use the refusal, a refusal which is almost dismissive of the European institutions on the part of a private company, to decline to respond to such a request as an argument, especially as its letters contain no information which might activate the application of the relevant article of Regulation (EC) No 1049/2001 of the European Parliament and give cause to take the Commission to court.
Mr President, my report on the implementation of Community law is of the utmost importance here in the European Parliament. Here in the European Parliament, we have a process of legislation which, although highly complex, is one of the most transparent when compared to national parliaments. I would point out that I have been a member of a national assembly, so I know what I am talking about.
This lengthy process involving the governments of the Member States, as well as the European Parliament, produces results that are often only evident once implemented in national legislation. However, if implementation in the various national parliaments does not take place or is inefficient, then we, the Members of this House, Parliament itself, and the European Union as a whole, are faced with a major credibility problem. I consider this a very serious issue. As Members of the European Parliament, we are constantly being confronted by citizens who tell us about the shortcomings of the system. The Commission regularly receives complaints from citizens about how national law is implemented. I would just like to mention a couple of examples: Let us consider the refuse crisis in Naples. This is a recurring problem, which we are witnessing not for the first or second time, but for the third time. Yet we find that the European directives on waste disposal, for example, have not been implemented. The Commission has intervened here, but this intervention has not succeeded in having the principles of waste disposal we in Europe believe to be critically important implemented at national level. Let us consider my own country, Austria. Here, the Environmental Impact Assessment Directive has been poorly implemented. One case, involving the closure of a ski resort, clearly shows that there are enormous problems here. Another example can be found in the area of transport, where it is stipulated that Member States must respect rest time for drivers in traffic management and where controls are required to ensure compliance. The shocking lack of controls in this sector is resulting in an increasing number of accidents due to driver fatigue. In this context, it should be stated that we must avoid frustrating our citizens in their concern to see Community law implemented. They must be given timely information about legislation and they should be able to rely on the fact that the process will take place in a transparent manner.
We, as Members of the European Parliament, urgently need a procedure to enable us to receive this feedback from our citizens, while still respecting confidentiality requirements. I would like to ask you, Commissioner, whether you are prepared to endorse the procedure we propose in our report. This would constitute a significant step forward in the direction of transparency, openness and clarity in the European process.
Finally, I would like again to emphasise: if we lose our credibility because we fail to pay sufficient attention to the implementation of Community law in European Member States, this will lead to a credibility problem for the European Union as a whole.
Ombudsman. - Mr President, honourable Members, thank you for this opportunity to address you. I wish to thank the Committee on Petitions, and especially the chair, Mrs Mazzoni. They continue to offer me valuable support and advice, as evidenced by the excellent reports submitted to this Chamber by Mrs Nedelcheva and Mrs Paliadeli, whom I thank warmly for their kind words.
Parliament and the Ombudsman both work to ensure that citizens and residents of the EU can enjoy their rights to the full, but we do so in different ways. The Ombudsman's mandate is more limited. I only deal with complaints against EU institutions, whilst you can also examine what Member States are doing. Furthermore, Parliament as a sovereign political body can deal with petitions that request changes in the law, or new laws. In contrast, my role is to help uncover maladministration and to attempt to put it right.
Unlike court rulings, an Ombudsman's decisions are not legally binding. I can only use the power of persuasion to convince the EU institutions to follow my recommendations, or to achieve friendly solutions which can satisfy both sides.
Where EU institutions refuse to follow my recommendations, it is of fundamental importance that the Ombudsman can turn to Parliament to seek its support, and I am naturally very grateful that Parliament continues to do so, as evidenced by the Nedelcheva and Paliadeli reports.
This is the first annual report presented to you since the entry into force of the Treaty of Lisbon. I will continue to work in close cooperation with Parliament in order to further our common goal of providing European citizens with the maximum possible benefits from their rights under the treaty, acting always in accordance with my mandate as an independent and impartial investigator of alleged maladministration - an independence and impartiality which applies equally to the complainant as well as to the institution complained against.
In 2009, my office closed 318 inquires, 70% of which were completed within one year. 55% were completed within three months. On average, inquiries took nine months to complete, which was well within my standard goal of completing inquiries within one year.
I am pleased to note that, in 2009, 56% of all investigations were either settled by the institution or resulted in a friendly solution. This represents a large improvement over 2008, when the percentage was 36%. In 35 cases, I issued a critical remark. This is a significant improvement compared to 2008, when I issued 44 critical remarks, or even 2007, when I issued 55. The sustained reduction is good news, but this is still too many.
Honourable Members, I make efforts to help every complainant who turns to the Ombudsman, even in cases where the complaint is not within my mandate. In 2009, I received a total of 2 392 such complaints, a 6% decline compared to 2008. This decline is encouraging news. Reducing the number of inadmissible complaints has been a long-standing request of Parliament. I attribute this result at least in part to the fact that more citizens are finding the right address to turn to the first time around.
In January 2009, I launched an interactive guide on my new website, which is accessible in all 23 EU languages. This guide aims to direct complainants to the body best placed to help them, whether it be my own services, the services of national or regional ombudsmen in the Member States, or problem-solving mechanisms such as the cross-border online network Solvit.
During 2009, the guide was used by more than 26 000 people. It is very important for citizens to be guided to the most appropriate complaint-handling body from the outset and to be spared the frustrations and delays associated with having to identify the right institution on their own.
This also means that complaints are resolved more promptly and effectively, thus ensuring that citizens can fully enjoy their rights under EU law and also that EU law is properly implemented.
Over the last three years, I have also made strenuous efforts to raise awareness about the services I can offer to businesses, associations, NGOs, regional authorities and other target groups, that is, anybody who is involved in EU projects or programmes and who has direct dealings with the EU administration.
To further ensure awareness of the Ombudsman's work, I stepped up cooperation during 2009 with other information and problem-solving networks such as Europe Direct and Solvit. I also intensified my efforts to reach out to potential complainants by organising a range of public events; all these outreach activities, combined with the solid results obtained for complainants, resulted in median coverage of the Ombudsman's work increasing by 85%.
The number of enquiries opened, based on complaints received in 2009, rose from 293 to 335. This increase must be at least partly attributed to outreach activities. I have also continued my efforts to improve the quality of information provided to citizens and potential complainants concerning their rights under EU law through the European network of Ombudsmen which greatly helps to facilitate the rapid transfer of complaints to the competent Ombudsman or similar body.
Furthermore, I continued to strive to make certain that EU institutions adopt a citizen-centred approach in all their activities. This is a task that must be tackled in tandem with the institutions. To promote this goal with respect to the Commission, I am in close contact with the Vice-President of the Commission responsible for relations with the Ombudsman, Commissioner Šefčovič, who I thank for his presence here today, and I am grateful for his close cooperation and support to date.
The most common allegation I examined in 2009 was lack of transparency. This arose in 36% of all enquiries. It is with a certain degree of concern that I note the continuing high percentage of such complaints. An accountable and transparent EU administration is surely key to building citizens' trust. I also regret the lengthy delays by the Commission in responding to access to document cases. The most outrageous case is dealt with in Mrs Paliadeli's report which makes clear that Parliament expects substantial improvement from the Commission in this regard.
The entry into force of the Lisbon Treaty was the key event of 2009. The treaty makes new promises to citizens concerning fundamental rights, enhanced transparency and greater opportunities for participation in the Union's policy making. It also makes the Charter of Fundamental Rights, including the right to good administration, legally binding.
Reform of the Financial Regulation offers an additional excellent opportunity to put the fundamental right to good administration into practice. I believe that the relevant rules should provide guidance to officials as to how they should ensure both sound financial management and good administration. Honourable Members, I developed and recently adopted a strategy to cover the whole period of my mandate. The document containing it was circulated during this past week to your Bureau, the Conference of Presidents and the Committee on Petitions for information.
The strategy is designed to implement the mission statement for my institution which I adopted in 2009 and which reads as follows. 'The European Ombudsman seeks fair outcomes to complaints against European Union institutions, encourages transparency and promotes an administrative culture of service. He aims to build trust through dialogue, between citizens and the European Union and to foster the highest standards of behaviour in the Union's institutions'.
It is within this spirit, Mr President, honourable Members, this spirit of the Commission statement, that I will continue to work in carrying out the mandate which this august body has entrusted me with.
Vice-President of the Commission. - Mr President, please bear with me because I will try to respond to our three rapporteurs and the Ombudsman. I would like to start by thanking Ms Nedelcheva, Ms Paliadeli and Ms Lichtenberger for their reports. It is very clear that we share the same goals: namely, that administration should be efficient and professional and that European law be respected. That is the basis on which we intend to discuss these matters and, I am sure, to seek a positive result.
Turning to Mr Diamandouros, I would also like to express my appreciation for his close cooperation with the Commission. I think this is a special day for him because he can see that his work is also very highly appreciated by the European Parliament. I can assure you that the communication between us and between our services is very intense. Hardly a week passes when I do not send a letter of explanation to the Ombudsman and get a response from him. This is how we try to find the right solutions in our work. Of course, there are some outstanding issues on which we are working, but I think that is simply proof of our fruitful communication.
I would like to emphasise that the Commission welcomes Ms Nedelcheva's report, which offers a clear and exhaustive overview of the Ombudsman's activities for the past year. In fact, in the Ombudsman's report on his 2009 activities, the results of his various inquiries are clearly presented, illustrated with examples and classified into categories according to the nature of the cases of maladministration or the institution concerned.
As Mr Diamandouros has already said, in 2009, the Ombudsman recorded a total of 3 098 complaints, as against 3 406 in 2008. This represents a 9% decrease on the year, but we are fully aware that 56% of the inquiries were addressed to the Commission. We are also aware that the most frequent claims for maladministration concern a lack of transparency, including a refusal to provide information, and I am committed to tackling such cases further.
The Commission welcomes the efforts made by the Ombudsman to further reduce the average length of his inquiries to nine months. The Commission stresses, however, that its own deadlines for internal consultation and for the College of Commissioners to endorse its replies should be taken into consideration by the Ombudsman in his efforts to reduce the time for dealing with a complaint. Each response is confirmed and endorsed by the College, and it takes some time to reach the College.
It should be noted that the Ombudsman has conducted an intensive information campaign, which has resulted in greater awareness of citizens' rights and better understanding of his spheres of competence. In this regard, the Ombudsman tends readily to issue press releases, and these are often published at a stage when the Ombudsman has just sent the Commission a draft recommendation, thus leaving no room for the Commission for defence, since its reply is still ongoing.
In some cases, a friendly solution may be found if the institution offers redress to the complainant. This solution is freely offered, without involving liability issues or setting a legal precedent. If a friendly solution cannot be found, the Ombudsman can make recommendations to resolve the case. If the institution does not accept his recommendations, he can make a special report to Parliament. In 2009, there were no special reports sent to Parliament by the Ombudsman. A special report was sent to Parliament in 2010 regarding a complaint on access to Commission documents.
Relations with the Ombudsman have occasionally given rise to differences of opinion. This has been the case with inquiries concerning infringement procedures. The Ombudsman often argues that the Commission has not provided a sufficient explanation of its position, which clearly requires a response from the Commission on the substantive content of its reasoning and comes close to a debate on the merits of the Commission's line. However, the Commission has tended to respond at great length to the Ombudsman, setting out in detail, and backing up, the interpretations of the law that have been applied, while adding a disclaimer about differences in interpretation of the law and stressing that the final arbiter is the European Court of Justice.
Given the developments which have occurred in recent years on the registering and treatment of complaints (the 'EU Pilot' project), as confirmed in its annual report on monitoring the application of EU law in 2009, the Commission would like, in the near future, to update its Communication of 23 March 2002 on relations with the complainant in respect of infringements of Community law. I have personally met the Ombudsman and was able to inform him about these developments.
In the field of transparency and access to documents, the Commission thoroughly examines all the complaints addressed to it by the Ombudsman.
One of these cases led the Ombudsman to submit in 2010 a special report to Parliament and this is the subject of Ms Paliadeli's report. I regret that this special report was sent shortly after the Commission had taken a final decision in the case. Nevertheless, I acknowledge that the time taken for reaching this decision was excessive, even if it was due to the failure of the third party to respond to the Commission's proposal. I would like to stress that the Commission is fully committed to sincerely cooperating with the Ombudsman. There is no question of unwillingness to cooperate on the part of the Commission and certainly no intention to obstruct the Ombudsman's work in any way. The Commission always strives to cooperate closely with the Ombudsman. However, some requests for access to documents are particularly complex or voluminous and cannot be handled within normal timeframes. The Commission handles around 5 000 access requests per year, of which only 15 to 20 lead to complaints to the Ombudsman.
The entry into force of the Treaty on the Functioning of the European Union has made it possible to start thinking about how to achieve a common approach in order to establish an open, effective and independent European administration. The Commission therefore considers that an interinstitutional dialogue is needed before presenting any legislative proposal. A positive outcome here seems possible, and cooperation between the two institutions on the matter should ensure it.
If you will allow me, Mr President, I will also respond to Ms Lichtenberger because she has made a great effort to be here this morning. I would like to assure her that the Commission attaches great importance to the correct application of EU law and, as you know, this was among the priorities of the Barroso Commission. Already in our communication 'A Europe of results', in 2007, the Commission committed itself to improving its working methods to ensure the more efficient pursuit of problems arising in the application of EU law, focusing on the issues which cause the most problems for citizens and businesses. I said in this communication that the annual report represents more of a strategic evaluation of the application of EU law, identifying the main challenges, setting priorities and programming work according to those priorities. The Commission welcomes Parliament's response to this report. The following remarks pick up on some of the key issues.
Concerning the provision of information on infringements, the Commission is in the process of implementing the new framework agreement with Parliament. It is committed to providing Parliament with the information set out in that agreement. The Commission also looks forward to associating Parliament with its work on the 'Your Europe' portal to ensure that citizens know where to go to find the information that they seek.
We welcome Parliament's recognition of the contribution of the EU Pilot project to a properly functioning, citizen-focused European Union, in accordance with the Lisbon Treaty. This project is designed to ensure that citizens' concerns and complaints about the application of EU law are followed up, and that is, of course, a major consideration for us. In doing this work, the Commission has to respect the confidentiality to which the Court of Justice has confirmed that the Member States are entitled concerning the investigation of alleged application issues and potential infringement proceedings.
Therefore, while the Commission provided extensive information in its report adopted in March this year on the functioning of the EU Pilot project, it does not grant access to, or divulge information on, the particular cases being handled under EU Pilot. At the same time, the Commission recognises the importance of ensuring the timely provision to citizens of a full and clear evaluation of the outcome of work done with the Member States in EU Pilot, and it is committed to ensuring that complainants have an opportunity to comment on the outcome.
On the question of the adoption of the procedural code under Article 298, the Commission understands that a working group has been set up in Parliament to study the potential scope and content of such an initiative. The Commission also considers it appropriate to weigh the outcome of initial work on the overall issue before considering any more specific elements. For the moment, therefore, we reserve our position on all aspects.
The Commission is also preparing to provide up-to-date information on the resources devoted to the application of EU law. The draft resolution being discussed today covers a wide range of issues and, in its response to the resolution, the Commission will provide additional explanations which would be very difficult to provide today, mainly through lack of time.
Mr President, honourable Members, we are glad to share the common interest in the current application of EU law for the benefit of EU citizens and businesses. The effective application of EU law is one of the cornerstones of the EU, as a well as a key component of smart regulation.
I would like to apologise to the interpreters for speaking so quickly. Thank you very much for your patience, and thanks to all of you for your attention.
Yes, I am afraid you did have a slight tendency to accelerate. Thank you.
Mr President, Mr Diamandouros, Commissioner, this is a joint debate we are holding here. I am speaking on behalf of the Chair of the Committee on Petitions, who unfortunately is ill, and I would like to limit my remarks to Mrs Paliadeli's report.
This House has often debated and discussed the issue of access to documents and the benefits of transparency and the question of where the line should be drawn between the legitimate rights and interests of the public at large, on the one hand, and the legitimate interests of individuals and companies, on the other. By the way, Mrs Paliadeli, the shoe can also be on the other foot, namely that information is made available to an NGO and a company or individual then seeks to find out exactly what information has been shared. We are not considering the question of who is good or bad here, but simply the issue of timeframes and deadlines. These deadlines must be honoured insofar as they relate to individual citizens and, of course, to the Ombudsman. This is what you might call a fundamental principle of good administration. We would expect the Commission, which has shown such an interest in speeding business up, as the Vice-President has already mentioned, to take a closer look at this issue and to effect an improvement.
Mr President, I would like to take the floor as shadow rapporteur for the Group of the European People's Party (Christian Democrats) for the special European Ombudsman's report. I wish to begin by emphasising that achieving a consensus among all the political groups facilitated the drafting of the report. I must mention that not a single amendment was tabled and I would like, at the same time, to congratulate Mrs Paliadeli for this result.
It is worrying that the Commission's uncooperative behaviour towards the Ombudsman may create a significant lack of trust among citizens in the EU's institutions. The absence of good cooperation jeopardises the ability of the Ombudsman and the European Parliament to supervise the Commission effectively. I also wish to recall the principle of sincere cooperation stipulated in the Treaty on the Functioning of the European Union. It entails the consolidation of relations in good faith between the EU's institutions. Unfortunately, the Ombudsman is very often faced with the Commission's failure to meet deadlines for providing public access to documents.
Another worrying aspect is that the Ombudsman had to compile a special report as a last resort to persuade the Commission to be more cooperative. Such incidents should no longer be encountered in future. In this respect, I would like to ask the European Commission to make further efforts to cooperate more efficiently with the Ombudsman. It must not be overlooked that any time the Commission is not going to assume such a commitment, Parliament will be able to apply sanctions. The situation revealed in the report creates a systematic problem. It deprives citizens of one of the key benefits which they expect to gain as a result of the basic right to lodge complaints.
Mr President, I would like to thank all three Members for the reports we are discussing here today in the joint debate, and I would particularly like to talk about Mrs Lichtenberger's report, as it shows exceptional rigour in my opinion, and I agree with much that it says. I, too, would therefore like to be a little more critical today, Mr Vice-President.
It can generally be said that the Commission does not, on the whole, tell citizens or Parliament enough about how it monitors the implementation of Community law. At the same time, the Treaty on European Union clearly establishes an active role for EU citizens, for example, with the European Citizens' Initiative (ECI). I am also delighted, Mr Vice-President, that you are here with us today in this debate, as I know that you personally are not only competent but you have an extremely close involvement in the ECI.
Despite this, however, the annual reports of the European Commission on monitoring the application of EU law in their current form do not provide Parliament or the people with enough information on the state of affairs. The Commission has so far focused too much on the transposition of European law into national law, while greatly neglecting its actual application. A terse reference to formal proceedings in the case of a Member State which has not yet transposed an EU law at the national level does not tell us or our citizens very much. We must and we want to learn more about cases where the Commission investigates imprecise or completely defective transpositions. Only when we are fully informed of such cases will we be able to talk about consistent monitoring of the application of EU law.
As we all surely know, ladies and gentlemen, the European Parliament has certain duties and powers in respect of the Commission. This includes monitoring and evaluation. We in the European Parliament have a sincere interest in sensibly evaluating the Commission's progress in fulfilling your tasks, safeguarding agreements and complying with EU law. However, we do not have sufficient access to the information on the basis of which the Commission handles breaches of regulations. This is not a new request, Mr Vice-President.
Back in February, in the resolution on the revised framework agreement between the European Parliament and the Commission, we asked the Commission, and I quote: 'to make available to the European Parliament summary details of all proceedings in matters of breaches of regulations on the basis of an official request, if the European Parliament so desires', end quotation. I would like to make a strong appeal for the Commission to provide this information to us and, through us, to the citizens of the EU.
In conclusion, Mr Vice-President, I have said several times in my speeches that the European Parliament has a sincere interest in assisting the Commission, and even in supporting it against the Council. We are now making a request to you for the Commission to provide the European Parliament in return with the information we are requesting not only for ourselves, but also for the citizens of the Member States of the European Union.
Mr President, in the Committee on Petitions, in other words, the committee that deals with citizens' complaints, respect for EU legislation is absolutely key. Citizens come to us because national or local authorities do not comply with EU legislation, for example, with regard to the protection of human health or the environment. We need only consider the many complaints we have received concerning the long-standing waste crisis in Campania, despite a clear ruling by the European Court of Justice, and concerning the freezing of funds. Nothing has really been done to solve this problem. Both the citizens and the protected environment are suffering. This is what we called 'fortunate Campania' - oh dear! The Commission must immediately utilise all means at its disposal in this regard.
The treaty assigns the Commission a key role. That is, to monitor the Member States' compliance with EU legislation. In the committee, we therefore pay close attention to how the Commission deals with infringements of the rules. In light of this, I welcome Mrs Lichtenberger's report. She makes it absolutely clear that it is not good enough simply to send complaints about the Member States' infringements back to them for them to resolve themselves. They are the ones that the complaints are about. This leaves citizens utterly high and dry.
In this connection, I would like to compliment the European Ombudsman for having carried out a study on his own initiative precisely on the Commission's new way of dealing with complaints and infringements, particularly the way the Commission records, or perhaps simply does not record, complaints against Member States for disregarding Community law. The Ombudsman also has the competence to give an opinion on the substance of the matter when the Commission is accused of not having followed up on the infringements, even if, in the final instance, it is, of course, the Court that is to decide the matter.
In any case, it will constitute progress if we now adopt the proposal in Mrs Nedelcheva's report to have a proper law on EU administration procedures, which we finally have a basis for in Article 298 of the Treaty of Lisbon.
It is good that the Ombudsman's annual report shows many signs of improvements, but it is still worrying that over a third of the complaints relate to a lack of transparency and access to documents and information. In this regard, it is disgraceful that both the Commission and several Member States are trying to protect large lobbyists from the citizens by means of something that clearly looks like abuse of the data protection rules.
One appalling example in this regard is provided by the Ombudsman's Special Report on Porsche and the correspondence concerning protection of CO2 limits for cars. Does anyone here believe that a small or medium-sized enterprise was consulted by the Commission concerning access to letters, or that the Commission wanted to delay the case for 15 months for the sake of a small enterprise? Of course not! It was because it was Porsche and, of course, perhaps also because it was Mr Verheugen. The Ombudsman's Special Report tells a longer story and I would like to recommend that everyone reads both Mrs Paliadeli's excellent report and the Ombudsman's report itself. It is great entertainment. It will open your eyes time and again. The most serious aspect of this case, however, is the Commission's lack of loyal cooperation with the Ombudsman. This is an important report. Parliament needs to come up with a clear statement on this matter. I would like to thank the Ombudsman and Mrs Paliadeli.
Mr President, the annual report of the Ombudsman is a good example of how we should present our activities to the public. The report is comprehensible, concise and to the point. I therefore highly applaud your efforts and the trouble you have gone to, and I would also like to congratulate you personally in this way. However, I would, at the same time, like to state at this point that I see one systemic problem in the activities of the office of the Ombudsman. That problem is public awareness. Let us concede, namely, that the European Union, as an international organisation, is, to a considerable extent, hard to understand, and not only in terms of its grants, but also in the area of its powers, institutions, decision-making processes and adopted policies and legislation. What I mean by this is that it is hard to understand for the ordinary citizen. The same applies logically to the office of the Ombudsman as well. I am quite sure that if we conducted a survey of European citizens regarding the role of the European Ombudsman and his powers and activities, we would unfortunately find that he is perceived as someone far away and, in many cases, people will not even know that he exists. The facts are relatively clear. A great majority of the complaints submitted by my fellow countrymen from the Czech Republic did not fall within the remit of the European Ombudsman. The situation is no different for other Member States.
When we debated the 2008 report in this place, everyone here called for greater public awareness. Extensive information campaigns were proposed, and website launches were considered. However, I myself made a trial attempt to post a complaint on your website yesterday. I have to say that the interactive guide was too complicated and, to tell the truth, incomprehensible to the ordinary citizen. The actual complaint form is similarly complicated. It reminds me a little of the tax return forms in the Czech Republic, which ordinary citizens cannot complete without a tax advisor. To tell the truth, your website discourages citizens from making complaints. I would therefore like to make an appeal for simplification.
Another thing I consider hugely important is to reduce the time needed for handling cases. Ultimately, we know that if someone makes a complaint, it is of the utmost importance from the perspective of trust that the complaint be handled as quickly as possible, and that the complainant receives a response as quickly as possible. Additionally, if a given issue is not within the competence of the body to which the complaint is addressed, the complaint should be referred directly to the national or regional ombudsman that has the relevant powers.
Ladies and gentlemen, too much communication kills off information. Too much information kills off European citizens. In my opinion, it should be a priority of the Ombudsman not only to resolve but also to prevent incorrect bureaucratic procedures. I therefore consider it key for this institution not to be taken advantage of for media campaigns, and for there to be no extension of its powers. After his election, Ombudsman Diamandouros said: 'I will continue the effort to improve the quality of European Union administration'. I would therefore like to ask in conclusion what systemic problem have you specifically managed to improve, and what do you intend to turn your attention to in the coming year. I wish you every success in finding systemic solutions.
Mr President, my group would like to thank Mrs Nedelcheva for this report, which provides us with a wealth of information from the Committee on Petitions on the work of the European Ombudsman.
It is a very descriptive report covering all activities in 2009 and a large proportion of the complaints, which, incidentally, declined by 9% compared with the previous year. More than half of the complaints relate to the European Commission.
I believe that the complaints that have been made to the Ombudsman criticise poor administrative practices, such as a lack of transparency or denying access to documents. We can be satisfied that a large proportion of these complaints are resolved through the Ombudsman's handling of them, and that we are therefore going in the right direction.
The objectives for 2010 were summed up in five objectives: openly listening to suggestions in order to identify best practices, working in order to find ways of achieving quicker results, persuading in order to have a better impact on the administrative culture of the institutions, providing timely, useful information that can be accessed quickly and adapting in order to ensure good resource management, efficiency and effectiveness. I believe that the objectives that were set for 2010 are extremely relevant.
We are faced with the need to update mechanisms that will enable us to resolve cases involving a lack of transparency and information, which are certainly arising. We have the example of the Paliadeli report, in relation to the case of Porsche, and as Porsche refused, or rather the Commission refused to publish some of the motor company's letters, Parliament needs to support the Ombudsman and the Ombudsman also needs to rely on the European Parliament in order to acquire better information on these matters.
The recent decision of the Court of Justice of the European Union overturning the Commission's decision to publish the list of recipients of common agricultural policy aid is very concerning. In other words, that decision goes against the basic principles of transparency, which should govern everything relating to the European budget, and is a direct attack on the right of Europeans to know who their taxes go to. I think that this is bad practice which we should seek to resolve through Parliament through the necessary legislative changes.
Mr President, having read the European Ombudsman's report for 2009, I feel obliged to praise Mr Diamandouros, because he represents and serves with honour the institution which unites European citizens and makes them feel safe.
It is, of course, the European Ombudsman's job to ensure that any private individual or legal entity that encounters problems with the institutions of the European Union in terms of abuse of power or any other form of maladministration can take recourse to him.
Having read the report, I realise that the success of the institution and its officers is due to the fact that: firstly, most - the figure is already 70% - of investigations are completed within one year and over half - in fact 55% - are completed within three months. That illustrates how fast the European Ombudsman and his associates act and how smoothly this institution operates.
Secondly, in 80% of the cases dealt with, the Ombudsman was able to help the interested party resolve the issue one way or another, either by referring them to the competent body or by advising which body they needed to contact in order to resolve their problem quickly. This proves how efficient this institution is.
We should not overlook the fact that 84% of petitions were submitted by private individuals and just 16% were submitted by companies or associations. This, too, proves the high regard which European citizens who feel that they have been the victim of maladministration have for the institution and its representatives. I should like to point out that nine of the cases closed in 2009 are examples of best practice. I must say that I personally was especially pleased by the statement in the introduction to the report that the European Ombudsman intends to help ensure that the European Union can give its citizens the benefits promised to them in the Treaty of Lisbon. My congratulations therefore to Mr Diamandouros.
(DE) Mr President, I also once lodged a complaint with the Ombudsman, and, although things did not work out quite so well for me and I was not satisfied with the judgment, nonetheless I would like to compliment the Ombudsman on his work. I believe it is very important for us here in this House to support the work he does.
In his opening speech, the Ombudsman rightly pointed out that his success or failure largely depends on the actions of the institutions. If we consider the Porsche case, for example, then the limits of the Ombudsman's powers and the lack of seriousness with which some institutions regard his recommendations become quite evident.
Of course, it is also necessary for us to put our own house in order, for example, in the case of the purchase of the Altero-Spinelli building, where there have been some enormous irregularities. The Ombudsman made some clear recommendations and amendments were issued. However, so far, very little progress has actually been made in Parliament. The amendments were rejected. This demonstrates yet again how the House views these recommendations. What I am getting at is that it is very important for us to put our own house in order and to take the recommendations of the Ombudsman seriously, thereby strengthening his position.
(PL) Mr President, as is the case every year, the Committee on Legal Affairs is presenting Parliament with its report regarding the European Commission's report on the application of EU law and, as is the case every year, members of the Committee on Legal Affairs have many reservations as to the substance and the form in which the Commission prepared the report.
There is no doubt that the issue of transposing EU law into national systems is a very serious problem within the Union. The same regulations are being introduced by various countries at different times which, in certain respects, is, of course, understandable. However, this should not lead to delays that cause a lack of legal surety and, as a consequence, make it impossible for citizens to exercise their rights. As our rapporteur correctly points out, delays in transposition as well as the incorrect application of EU law bring with them real costs and lead to a lack of trust in EU institutions among citizens. For this reason as well, I welcome all of the Commission's initiatives such as meetings of experts and bilateral dialogue between the Commission and Member States, the aim of which is to resolve these problems as quickly as possible. I am observing with great interest the EU pilot programme, which is supposed to be a tool enabling a rapid response to all cases of incorrect application or adaptation of EU law to national legislation.
We also emphasise once again the role that national courts play in the practical application and interpretation of EU law. This role will not be correctly performed, however, if appropriate training is not given, meetings are not held and an EU legal culture is not created. With regard to our Parliament - and I address my fellow Members - the law that we create, because we are legislators, must be clear and comprehensible, for only when it is understandable can it be transposed easily into national systems and will there be fewer problems associated with it.
(PL) Mr President, when analysing the report on the European Ombudsman's activities for 2009, I was glad to note the further development of cooperation between the Ombudsman and the Committee on Petitions. I rate very highly the work of Professor Diamandouros, who has been the Ombudsman since 2003, as well as his efforts in informing citizens of opportunities available to them to submit complaints about the incorrect functioning of EU administration and his encouragement of citizens to exercise their rights.
Taking into account the fact that that only 23% of the more than 3 000 complaints registered in 2009 came within the remit of the Ombudsman, he should absolutely continue his activities in the field of information. Due to his limited competences, he is only able to investigate complaints regarding European Union institutions and bodies. However, what is important is that everyone who submits to the Ombudsman a complaint that cannot be accepted on formal grounds receives information as to which authority they should turn to in each given case.
It is also important to stress that the entry into force of the Treaty of Lisbon significantly strengthens the democratic legitimacy of the Ombudsman and expands his remit into foreign policy. It should also be noted that the Ombudsman is increasingly undertaking action on his own initiative; for example, regarding delayed payments from the European Union, disability and discrimination. His actions have also led to the creation of the European Code of Good Administrative Behaviour. Further good news is the fact that the time required to conduct proceedings has been reduced to nine months.
The high percentage of cases completed in which the institution that a complaint referred to came to an agreement or the case was resolved to the benefit of the complainant also testifies to the effectiveness of the Ombudsman and his good cooperation with other bodies. This occurred in as many as 56% of cases in 2009. I hope that the Ombudsman, supported by us, Parliament and the other institutions, will continue his work with the same energy and even greater effectiveness than to date.
(FI) Mr President, my thanks go to the European Ombudsman and his Office for the admirable work that they have done for his Office in difficult circumstances. Openness, the right of access to information, and the right to good governance are all crucial if the public are to have confidence in the ability of the EU institutions to monitor their rights. It is worrying that year after year, the greatest administrative flaw in the system is the lack of transparency, and even a refusal to part with information and documents. In this respect, the Porsche case is very serious. When the Commission waited 15 months before handing over the documents it was asked for, it was seriously neglecting its duty to cooperate honestly with the Ombudsman. This attitude on the part of the Commission sapped the confidence of our citizens in the Commission and harmed the EU's public image.
Now that a Commissioner and the Ombudsman are sitting there quietly next to each other, I think it would be a good idea if they began a confidential and thorough discussion about whether they respect one another's work and whether they are prepared to cooperate and act in accordance with the EU's very own basic principles. I do not want to blame any single Commissioner in connection with this, but the Commission should have a genuine debate on the matter, because the EU's public image is certainly not so good that we can afford more cases like Porsche again in the future.
The rights of our citizens have to be respected by the Commission, the Council, and obviously Parliament too - by all the EU institutions.
(DE) Mr President, Mr Diamandouros has been a real asset for our citizens and for the European Union and I would like to thank him sincerely for his work. Of course, it also touches on a sore point, namely, the area where improvements are needed. The Porsche case has just been mentioned. As a German citizen, I must say that I am thoroughly ashamed of what has gone on here. Here we have a German Commissioner and a German car company and correspondence between them. All correspondence between the Commission and other car manufacturers in Italy, Spain and other countries is published, but not the German correspondence. The Ombudsman has issued not one, not two, but three reprimands and yet no action has been taken. Things urgently need to improve. I would like to emphasise this in the strongest possible terms.
The second thing I would like to say is that when we use the word 'pilots', we generally think of a group of professionals who spend their working lives high above the ground. I am not quite sure how the Commission hit upon the idea of referring to its new project on how to handle the complaints of European citizens as a 'pilot project' because in essence, it offers nothing new. Citizens first lodge well-justified complaints in their own country. No action gets taken there. Hence, they turn to the Commission. What does the Commission do? It sends the complaint on a return flight to its country of origin and, once again, nothing gets done. I do not believe that this is an adequate way of dealing with the concerns and complaints of our citizens and I would like to take this opportunity to ask Commissioner Šefčovič, who I hold in very high regard, to state that he either intends to abandon this project or to reconsider how we can ensure that the complaints of our citizens are sent to the place where they will actually be dealt with and that citizens will receive justice and redress.
(PL) Madam President, Commissioner, I do not wish to change this Chamber into a university classroom. However, as you know, the office of ombudsman was first established in Europe nearly 300 years ago. For this reason, it is no surprise that we are interested in such matters and devote so much attention to them.
I think that all three reports deserve attention, with only one reservation. In Mrs Nedelcheva's report, there is one section that I find alarming. The worthy and good work carried out by the European Ombudsman notwithstanding, does the office of ombudsman have to cost almost EUR 9 million? Is it not possible to limit the almost Byzantine way in which this office functions? This is the reason why my group is abstaining from voting on this issue, on this report in particular, although we wish all the best to the Ombudsman, and more specifically to the citizens who submit their complaints to him.
(PT) Madam President, in the first place, I would like to thank Mr Diamandouros for his work and the report that he has tabled. The work is certainly rigorous and of good quality, and I would like to thank him for that. I would like to talk about the issue of quantity, rather than quality, as it is interesting to find out how much the public calls upon these services.
Apparently there are a few thousand complaints, and of these some are not valid. It is, however, interesting to look at why there are not more complaints. In other words, this is a case of 'glass half empty or glass half full'. I wonder about the extent to which the overly complex and opaque nature of the European institutions themselves and the legislation on which they are based are at the root of the difficult relationship between members of the public and the institutions. In other words, in order to make a complaint, you need to know your rights, and in order to know your rights you need to know the legislation and the mechanisms required to submit that complaint. Therefore, rather than making suggestions to you, Mr Diamandouros, I would like to ask you, as Ombudsman, to make suggestions to Parliament, as a legislative chamber, on simplifying the legislative processes and, as far as possible, the EU's institutional mechanisms. There is much talk of transparency and clarity, yet simplicity is also a democratic value that we often forget, as it allows wide public access to the institutions.
Mr Diamandouros, at present, I am also part of the Committee on Civil Liberties, Justice and Home Affairs, which holds votes at the same time. I would like to assure you that I will pay attention to their responses on this matter.
Madam President, perhaps the most disgraceful aspect of the Commissioner's conduct which this report discloses, over and above the appalling treatment meted out to the complainant in this case, is that it was not an isolated case of maladministration. Indeed, the facts disclosed in this trenchant report go beyond the realms of mere negligence and indolence. Rather, it is a reasonable conclusion to draw that this sort of behaviour on the part of the Commission is both quite deliberate and nothing less than a calculated course of conduct designed to thwart the hard work of the Ombudsman and to trash the rule of law.
His work is difficult enough without the added problem of a Commission that set out, as the facts here show, to impede at every turn the proper conduct of his office. There was a time when, if such shabby conduct on the part of public servants was revealed, both functionaries and the minister responsible would fall on their swords. Instead, I expect we shall see here an arrogant and overweening Commission doing what it does best, thumbing its nose at the public whilst the guilty ones go unpunished. No wonder the EU has never been so unpopular!
(HU) Madam President, the Ombudsman's activity report clearly shows that the lack of transparency in European Union institutions is one of the biggest problems. Most of the complaints concern the Commission, which is regularly late with its response and thus shakes confidence in EU institutions. We need to increase transparency by optimising the work of the institutions and by means of more extensive communication, while at the same time ensuring that these measures do not increase expenses. The EU has already spent an enormous amount on propaganda and self-advertisement.
Moreover, the number of complaints will doubtless continue to grow with the entry into force of the Treaty of Lisbon and the incomplete or delayed implementation of European legislation by Member States. In order to prevent this, expanded and harmonised judicial training must be provided for national judges, practising jurists, public and administrative officials. In addition, we need to inform citizens that infringements of EU law can be challenged before the national courts concerned as well. In the first half of 2011, Hungary will hold the rotating Presidency of the European Union, and thus we, Hungarian MEPs, will be charged with a major task, namely, the transposition of legal harmonisation.
(DE) Madam President, Mr Diamandouros, Commissioner, the institution of the Ombudsman has had a very impressive history in Europe. Taking a concept originally developed in Sweden, ombudsmen have been trying to resolve disputes and problems on an impartial basis for 200 years now. I believe that the idea of an ombudsman derives from a deep human need for the resolution of disputes by peaceful means.
This report is the fifteenth such report by the Ombudsman for Europe and the seventh by Mr Diamandouros. This is a record to be proud of and I would like to congratulate Mr Diamandouros. When he was elected last year, I expressed the hope that the Ombudsman would do his utmost to ensure that the decision-making process within the EU was more transparent and relevant to its citizens and that we would collaborate effectively with the Committee on Petitions. I think we can safely say that together, we have succeeded in this. I still see room for improvement in the coordination between the functions and tasks of the Ombudsman and those of the Committee on Petitions. We are increasingly in receipt of petitions that touch on aspects of the classic right of petition, as well as elements of the Ombudsman's duties. I am talking about human rights, property rights and obstacles to economic activity. It is reasonable and appropriate that we should work together in these areas so that we can tackle the Commission together in a positive sense and get the relevant responses within the required timeframe.
I would also like to welcome the new website with the interactive guidelines that should help ensure that people are made aware of the opportunities available to them to have their voice heard in Europe. I hope that Mr Diamandouros continues to succeed in his good and important work and that he will manage to introduce improvements wherever possible. The Committee on Petitions will also continue to do all it can to promote close cooperation with the Ombudsman in the future in the interests of the citizens of the European Union.
(EL) Madam President, we are debating two very important issues here today. One is the interests of European citizens; the second is reconciliation between European citizens and the European institutions.
The three reports by the three rapporteurs, which are truly exceptional, and the activities of the European Ombudsman, make me think of Mr Diamandouros, on behalf of the citizens of Europe, as D'Artagnan and the three rapporteurs as the three musketeers safeguarding the interests of the citizens of Europe.
It is a real pity that the European Commission is not as involved in this as it should be. For me, the only positive thing about the Commissioner's position statement today was the speed of his speech. If the European Commission acted at the same speed, we would have had no need for this debate.
It is very important for the European citizens to have trust in the European institutions, to see them in a positive light, and to feel that they are working in their interests. Fifteen month's delay, as Mrs Paliadeli said in her report - to see three letters from an automobile manufacturer which specialises in fast cars, what an oxymoron. If it were the interests of a single European citizen, rather than of an automobile manufacturer, that were at stake, would the delay have been so long? I wonder.
Be that as it may, I think that we should be honest. We all need to work together, we need to show confidence in what the Commissioner said, to believe that the Commission is prepared to cooperate with the European Ombudsman, and we all need to work for the interests of the citizens of Europe. Let us hope that the Commission acts as quickly as the Commissioner spoke. He certainly gave the interpreters a run for their money.
(ES) Bon dia, Madam President. I am sorry that Mr Vidal-Quadras is no longer chairing the sitting, as I am sure that he would have appreciated my speech.
Firstly, I would like to thank the European Ombudsman for his work and encourage him to continue courageously defending the rights of Europeans, which are often threatened by some public authorities.
In this respect, I would like to say that a Valencian cultural association has collected 650 000 signatures in favour of a legislative initiative to guarantee reception of radio and television channels in Catalan. This is simply a matter of fulfilling Article 12(2) of the Council of Europe's European Charter for Regional or Minority Languages and the Audiovisual media services without frontiers Directive.
Well, the Spanish Government has refused to take these 650 000 signatures into consideration. We hope that the European Ombudsman will take them on board and protect the rights of those 650 000 Europeans who are protected by European legislation.
(SK) Madam President, I would like to begin by expressing the opinion that the Commission's annual reports on monitoring the application of EU law have certain shortcomings, since in their present form, they do not provide the citizen or the affected institutions with the necessary information on the actual situation regarding the application of EU law.
Particularly in cases where the Commission is acting in a matter of a breach caused by the incorrect transposition of EU law, it would be good in future to state at least basic information on the nature and extent of the breach. The European Parliament has already sought better information on proceedings involving breaches, through a formal request in the resolution of 4 February 2010.
I regard it as a positive signal from the speech of European Commission Vice-President Šefčovič that the Commission intends to review the possibility of introducing procedural rules for investigations, setting out various aspects of the procedure for breaches of the law, including time limits, the right to a hearing, the obligation to provide reasons and so on.
I firmly believe that close cooperation between the Commission and the European Parliament can lead to a better and more transparent mechanism for monitoring the application of EU law.
(HU) Madam President, the European Ombudsman is the European Union's democratic conscience. Year after year, this institution contributes to strengthening the trust of complainants in European institutions. I am particularly pleased that with the entry into force of the Treaty of Lisbon, the EU now oversees compliance with the Charter of Fundamental Rights as well, primarily by ensuring compliance with the right to good administration. I find the European network of ombudsmen extremely useful, since citizen awareness and the quality of public service in certain Member States, including Romania where I come from, are below the European average. This is also reflected in the report on the Ombudsman's activities. It is for this reason that I ask the Ombudsman to attempt, in future, to collect the complaints submitted to national ombudsmen on the implementation of European law by Member States, as well, since in most cases, citizens come into contact with European law through their own national authorities.
(EL) Madam President, Commissioner, to start with, I should like to congratulate the European Ombudsman on the exceptional work he has done over this entire period. My congratulations also to the rapporteurs.
I should like to comment specifically on Mrs Paliadeli's report. This really is a shocking affair: the refusal to disclose the full contents of the correspondence between the Commission and Porsche during the preparation of the directive on car emissions. The issues that this raises are the objectivity of the Commission's legislative proposals and whether or not the Commission is truly independent of industrial interests.
The report quite rightly proposes that, if the Commission persists in such practices, part of its budget will be blocked. Parliament will do this, Commissioner, unless you change these practices.
(IT) Madam President, ladies and gentlemen, it is natural to see a meeting such as this with the European Ombudsman and the Commissioner as having a particularly significant part to play in the current situation in Europe, which is developing dynamically and tangibly in the public interest.
However, since the instruments recently made available by the Treaty of Lisbon grant the citizens legislative initiative, it is now fair to say that Parliament closely identifies with citizens' demands and expectations.
It is true that the effective application of the law depends primarily on how well the Commission performs, with the Ombudsman's authoritative support. It is important to listen to the people's demands and expectations and to demand that the instruments really are used in the public interest. We can only welcome the call made in the initiative for a code of procedure.
Information should be provided on the basis of accessibility, consistency and absolute transparency, because we believe that many regions expect the Commission to show greater energy in relation to the objective expressed here. We must not forget how important the contribution of other European ombudsmen may be in relation to interparliamentary cooperation.
If the national parliaments and the European Parliament must cooperate effectively in the public interest, as indeed they must, there is no doubt that this personal enrichment of professional history and diverse legal cultures must find time in this cooperation for mediation as an effective method of solving problems in the public interest.
(LT) Madam President, Ombudsman, thank you for your report. The role of the European Ombudsman is particularly important for helping citizens to clear up problems that have arisen, and for improving the transparency and accountability of the institutions' work. The European Ombudsman wants the decisions of the European Union institutions to be accessible to citizens, because citizens must have an opportunity to obtain desired information, so that they can trust the institutions' ability to defend their rights as regards discrimination, abuse of power by institutions, failure to reply promptly to enquiries and refusal of information. The Commission is receiving numerous complaints about maladministration. Therefore, it is important for the Commission to take action to ensure that requests to access documents receive swift responses, because the proper application of European Union legislation has a direct impact on the daily lives of citizens and the implementation of their rights. Furthermore, inappropriate application of legislation undermines confidence in European Union institutions and leads to additional costs.
(PL) Madam President, at the outset, I would like to thank the rapporteur for her very good, comprehensive and balanced report, as well as the Ombudsman for his unceasing work in combating maladministration as well as raising administration standards in the European Union.
As the rapporteur correctly pointed out, the last year of the Ombudsman's work has seen good management and progress in reducing the number of complaints and a shortening of the procedure for investigating complaints. I think this is also an effect of continuity in holding office. As can be seen, the selection of Mr Diamandouros was a very good decision. The Ombudsman, however, must react quicker to the needs of citizens. For this to be possible, he must cooperate more closely with national ombudsmen. The function of European Ombudsman is a role that changes with time, but it must present a set of constant and universal values. I believe that in his coming year of office he will listen more strenuously to the voices of the citizens.
(MT) Madam President, I would like to begin by congratulating the rapporteur, Mariya Nedelcheva, as well as Mr Diamandouros for all his hard work. I would particularly like to congratulate him on the fact that he has striven to reduce the waiting time for registered procedures because I believe this is the right step towards bringing the European Union institutions closer to the citizens.
The second point I wanted to make was to underline the great importance of interinstitutional cooperation, as my fellow Members also did. I believe that our experience with the Ombudsman, especially the current one, reflects the extent of the cooperation that exists between this Chamber, this Parliament and, in particular, the Committee on Petitions, and the Ombudsman's bureau.
Moreover, I would like to appeal to the Commissioner present, Mr Šefčovič, to follow our lead, as I believe that in the area of citizens' complaints, the European Commission is not cooperating with the Parliament as much as the Ombudsman is. We are aware that many citizens complain directly to the European Commission but we do not really have an idea of how many people are complaining to the European Commission, what they are complaining about, and what the ultimate outcome of those complaints is.
On the other hand, we are informed of all complaints that arrive before the Ombudsman, and those that arrive before the Committee on Petitions are known because they are public.
Finally, I would like to pass on a message to the citizens. Upon reading the report, it will emerge that, proportionately, the higher number of complaints, coincidentally, originate from Malta and Luxembourg. This is interesting, and I do not think it is simply because the people from Malta and Luxembourg complain rather a lot, but because these citizens are standing up for their rights, and I believe that it is important that they do so.
(FR) Madam President, Mr Diamandouros, Commissioner, ladies and gentlemen, let us give the People's Europe a face. It is the responsibility of all the European institutions to do everything in their power so that citizens are informed of all their means of redress if there are violations of Community law or bad administration by European institutions.
First of all, I would like to praise the work of my colleague, Mrs Nedelcheva, for her report on the activities of the European Ombudsman in 2009. The European Commission has been the object of most of the Ombudsman's criticism, often for a lack of information. The report by my fellow Member, Mrs Paliadeli, whom I would also like to congratulate, is a glaring example.
Next, I would like to thank our European Ombudsman for all the work that has been accomplished, together with his whole team, and for his accessibility and his excellent collaboration with the Committee on Petitions. This is very important. His role represents an important safeguard of respect for the principle of transparency and good administration, and it is there that we will obtain genuine protection for our fellow citizens.
Finally, it is time that our fellow citizens were better informed of the means of redress available to them with regard to the European Commission: namely, the European Ombudsman and the Committee on Petitions. In order to do that, we need an Internet portal, certainly, but we need a common one, as we have already requested from you. This would provide real help to our citizens.
Madam President, I would like to thank the Ombudsman for his work. He has a very specific job to do, namely maladministration, and therefore it is important that citizens understand what that term means.
Much of what I am about to say does not directly impact on the Ombudsman, but I think it needs to be placed on the record. Some of the biggest problems and complaints we get are about our own Member States. Citizens then complain - as Mr Busuttil said - directly to the Commission who, under this pilot scheme, go back to the Member State to try to have the matter resolved when the citizens themselves have failed. That mechanism is not transparent and needs to be looked at. We need a discussion on it in this House.
The second issue which arises relates to property purchases and transactions between citizens in different Member States. We have no remit in this area, but it is a growing concern and we need to address it in some way.
Lastly, the Irish Ombudsman has issued two reports, which our own government have rejected. It is of deep concern that an Ombudsman in any Member State would have their work literally torn up. You are aware of that, Mr Ombudsman. I am glad that you are nodding approvingly. This must be addressed. It cannot be allowed to continue.
Madam President, I refer to the third item: Application of European Law. It could be argued that the only thing worse than clear and transparent European law is ambiguous and uncertain EU law.
The Commission's 'better regulation and simplification' agenda seems to be as elusive as the Holy Grail. The standard of English in some proposed legislation led me at first to the conclusion that it had originated in a southern dialect of Albanian. However, I discovered at an early stage that most of the worst examples originated in English.
The legislative process does not improve poorly drafted legislation. Amendments are sent to MEPs at the last possible moment; votes are split and then reunited; we have gone into the Chamber confident that we have the latest, most final version of the voting list, only to find that it was superseded during the morning.
Those MEPs in large groups who are content to be lobby fodder for their party leaders do not have to worry. They simply follow the gesticulations of their party tic-tac men. However, for conscientious MEPs and those in the non-attached group, it is a nightmare.
(DE) Madam President, as we know, the European Union has been working for decades to reduce bureaucracy and increase transparency. However, there is not much sign of this in the European Parliament itself. On the contrary, one gets the feeling that bureaucratic paperwork seems to grow by the year.
Prior to the hearings for the most recent elections, the word transparency was on everyone's lips. Thanks to the authority of their office and the associated rights, Members of Parliament can have their voices heard. The same cannot be said for the citizens of Europe. That is why they have the European Ombudsman. When more than one third of the investigations by the Ombudsman were cases where there was a lack of transparency and when 56% of all cases were resolved amicably, the importance of the office of the Ombudsman is clearly evident.
To quote the words of the Ombudsman himself: Citizens have a right to know what the EU and its administration are doing. Perhaps I might expand on this by saying that our citizens also have a right to know how the European Union spends their taxes and where resources are wasted. It is high time that budgetary control was whipped into shape, so that its reports might even be somewhere near as useful as those of the Ombudsman.
Vice-President of the Commission. - Madam President, in my introductory remarks, I talked too fast, so I will try to correct this. I will not try to impress the Members of Parliament with the speed of my speech but with the commitment which I am very clearly making here that the Commission is very much interested in having the best possible close cooperation with the Ombudsman. I think Mr Diamandouros knows this.
He knows how closely we cooperate, and I think that the success rate in sorting out the problems of maladministration or other issues that he is investigating is so high because we are cooperating very closely and in a very positive spirit. Of course, sometimes you have cases with which there are additional problems which need more energy to tackle, and this was clearly true of the case to which most of you have referred.
This was very clearly a situation where the Commission was torn between, on the one hand, the commitment to transparency and the legal obligations stemming from European Court of Justice case-law and, on the other, our commitment to honour professional secrecy. If we wanted to divulge the information - which was very pertinent in this particular case - we needed the agreement of the third party, which we have spent several months trying unsuccessfully to get. Only after we made it very clear that we would publish the information anyway and informed the company that they had ten days to lodge a complaint with the European Court of Justice did we reach an agreement.
What would have happened if we had not proceeded according to our legal obligations? The complaint would probably have been filed with the European Court of Justice, and maybe we would not have had that information made public even today. So please bear with us sometimes. We are really very committed to transparency, but we must always look for a very fine line among the different commitments that we have to respect in these very complex cases.
Nevertheless, I acknowledge - as I said in my introductory remarks - that this delay was long, and that we should probably have pressed the company more. We should have got their response faster, and I can assure you that the Commission will do its utmost to ensure that we will not replicate this situation in any similar cases - we will not look for ways to drag the process out to 15 months, which was indeed unbearable. I fully agree with Mrs Paliadeli in this respect.
Regarding the access to information: again, let us just keep the numbers in proportion. We receive around 5 000 requests per year and we have 80 people working on them. Some of the files we have to make accessible are this thick. Many of them are citizens' requests, but I can tell you that many of them are questions from very distinguished law firms trying to get additional information on very sensitive competition files. We have to be very careful with this process. I think we are doing a good job in this respect, because of these 5 000 files, only 15 to 20 end up on the Ombudsman's desk. 85% of these requests are granted access at first request, so you can calculate how many thousand files become accessible every year. We are very serious about this commitment and we will continue to proceed in this way.
Concerning EU transposition and implementation: here, I can assure you that we are seeking very close cooperation with the European Parliament. We are fully aware that appropriate speedy transposition and correct implementation are things that glue the European Union together. They are absolutely essential for the good working of the single market. Therefore, we try to make absolutely sure that, in terms of the implementation and transposition of European law, we are very precise and very strict. If you will allow me to quote, we already agreed in the framework agreement that:
'In order to ensure better monitoring of the transposition and application of Union law, the Commission and Parliament shall endeavour to include compulsory correlation tables and a binding time limit for transposition, which, in directives, should not normally exceed a period of 2 years.
'In addition to specific reports and the annual report on the application of Union law, the Commission shall make available to Parliament summary information concerning all infringement procedures from the letter of formal notice, including, if so requested by Parliament, on a case-by-case basis and respecting the confidentiality rules, in particular, those acknowledged by the Court of Justice of the European Union, on the issues to which the infringement procedure relates'.
So there is an additional way in which we can communicate and keep the European Parliament better informed. If I may ask the assistance of the European Parliament in this particular area, I would like to ask you to insist a little bit more on correlation tables where directives are concerned. This is always the Commission's proposal. We cannot always get it through in the final procedures when the legislator is finalising the negotiations on the Commission's proposal, but this is possible in Parliament and the Council. The correlation tables make it much easier for the Commission to police the correct application of European law and to find errors and look for corrections.
In answer to Mr Hefner's question concerning the EU pilot and why it is so named: this is because, when we started with this new project on creating additional possibilities for the Member States to correct their mistakes themselves more quickly, it was an accepted procedure which was started by a few Member States. Now, most of them apply it. We are still in the initial phase. So far, the results are very positive. Of course, when we reach the stage when all Member States are using this tool for better and faster application of European law, I am sure we will look for another name, because it will no longer be a pilot project.
To conclude, Madam President, I would like to thank the Members of the European Parliament and, of course, our Ombudsman, for the very satisfactory cooperation, and for a very good debate and the many new ideas which I heard this morning in the debate. I would just like to remind all of us that, thanks to the Lisbon Treaty, citizens have the right to good administration. The respect of European law is, of course, key to that - to the EU's level playing field. I am sure that, together with the European Parliament and with the Ombudsman, we will achieve it.
Seeing Madam Durant presiding over our session this morning, I would like to highlight one additional element. This is the fact that we managed to finalise agreement on the joint EU transparency register, which will bring additional light and transparency to lobbying activities and the activities of interest representatives in Brussels. I think this is also a very important contribution to the increased transparency and higher quality of the EU legislative process.
Ombudsman. - Madam President, first of all, I wish to thank very warmly all the Members who took the time to comment on my report. I want to thank them for their warm endorsement of the work of the Ombudsman. I derive a great deal of satisfaction, but also inspiration, from the kind of encouragement I receive from you, and I want to say to you openly that this kind of encouragement also increases the sense of responsibility that I feel is being put on my shoulders for carrying forward efforts to defend the rights of citizens.
I want to thank you very much for that - for your concerns in relation not only to the annual report, but also of course to the special report - and to thank the two rapporteurs who took the time to prepare excellent reports on my annual report and my special report.
(FR) Allow me, too, to thank Mrs Nedelcheva for her comments. I particularly want to say to you, Mrs Nedelcheva, that I have taken note of your comments, which have encouraged me to try to engage in dialogue with my national colleagues on the correct application of Community law.
I can assure you that next year, during the next meeting of national ombudsmen in Copenhagen, I will be able to give emphasis to exactly that point. You therefore have my assurance, and I thank you also for your comments concerning the importance of the interactive guide, which has also already been mentioned by your fellow Members from other parties.
Madam President, allow me now to focus on some of the remarks by Vice-President Šefčovič. Let me begin with a general remark. I wish to make it clear to this Chamber that Mr Šefčovič has gone out of his way to try and work very closely with the Ombudsman, and I am very grateful to him for what he has done so far.
I also wish to make it clear to this Chamber that Mr Šefčovič, upon assuming his duties, in effect - these are my words - reversed the position of his predecessor and publicly acknowledged that, when it came to the Porsche situation, the Commission's response had been unsatisfactory and regrettable. Therefore, I wish to draw a distinction between the person of the Commissioner and the Commission's institutional response to this issue, which resulted in my needing - for the first time in 15 years - to feel constrained to submit a report to this body concerning that behaviour. It behoves me to make this distinction concerning the handling of the situation, and again to thank Mr Šefčovič for his efforts in trying to move forward and to be constructive in this area.
Having said that, let me say a few more things. Commissioner, I consider the 2002 communication concerning citizens of fundamental importance for the application of good administration of the Union. If, therefore, the Commission is considering changing this communication, I should very much hope that the Commission will see to it that it consults both the Ombudsman and the Committee on Petitions of the European Parliament before actually changing what is an instrument of fundamental importance for the citizens.
We are very much in agreement - and I am glad that you in fact also mentioned this - that the courts are the highest and the only authority which can take decisions on an authoritative interpretation of the law. I am very glad that the Commission also acknowledges that. In terms of draft recommendations, let me just make a small clarification, Commissioner.
A draft recommendation constitutes a finding of maladministration by the Ombudsman. That does not prevent the institution involved from responding to this particular draft recommendation and rectifying the matter, and I will take that into consideration for closing the case. Therefore, a press release at the point of having found an instance of maladministration is in no way intended to pre-empt or to prevent an institution from being able to respond, and I want you to have my assurance personally on that.
Finally, as concerns the special report, again a clarification. The report was submitted because of the excessive delay. It was not - because I noted your regret - that it was released just after the Commission had released the documents. The two were unrelated. It was the great length of the response that prompted the report, and I was very happy to have had the response as I did. But again, you have adopted a position on that one.
Finally, I hope that there will be an effort to try and deal with the delays. What I will say about the delays, Commissioner, is that I expect the Commission to be able to abide by the rules concerning delays that it has itself adopted and is trying to abide by. I will abide by my deadlines in terms of dealing with this kind of situation. I think this will result in a better outcome.
I shall say two more things. I want to thank Mr Vlasák - I hope I am pronouncing the name correctly, because my Czech is non-existent - for his remarks, because it gives me the opportunity to say that I am actively looking forward to the possibility of making use of the facilities of the Eurobarometer in order to be able to find out more about what citizens think and feel about the Ombudsman and about the handling of complaints. I want to thank him for that.
I will do my best to see how the website can become user-friendly. Let me just assure him that we put it through very many pilot phases and very many target groups, and they all found it very user friendly. More than 46 000 people have used it so far, and they were guided to the right place the first time around. I want to assure him that this is what we are doing in order to be able to combat maladministration and that the interactive guide has very much helped reduce maladministration in the institutions as a response to his question.
Two more things. Ms Geringer de Oedenberg: it may not be easy to grasp that the vast majority of the complaints, whether to the European Ombudsman or the national ombudsman, do indeed deal with EU law. Therefore, we have the network of ombudsmen that I coordinate in order to be able to send the complaints to the right institution from the very beginning so as to avoid problems. Focusing only on what lies within the ombudsman's mandate neglects the fact that the network ensures that the bulk of the complaints go to the right national regional ombudsman concerning EU law and that are dealt with there.
A comment on Mr Migalski's question. I can assure him that the Ombudsman's budget was approved by the Council without any change. We are very mindful of the constraints, but we are also encouraged by the fact that the major budgetary institution - not only Parliament - has approved it.
Regarding Mr Szegedi's question, we agree emphatically that the courts of the Member States do not know EU law sufficiently well, and I make a special point in my visits to all the Member States, where I have been many times, of visiting the judiciary to be able to help them move in this particular direction.
Finally - and I will close with this - Mr Sógor also asked for the Ombudsman to be able to receive complaints concerning EU law submitted at national level. Regrettably, this is not in my mandate. I would be violating my mandate if I were to accept this task, and I would also be encroaching on the legal responsibilities and mandate of my colleagues in the Member States if I were to do it. I try to collaborate with them to do it, but I have no authority to receive complaints that concern the application of EU law in the Member States.
(FR) Madam President, I hope that I have responded to all the comments, and I would like once again to thank all Members for their words of encouragement, and also to congratulate you, Madam President, as the Commissioner has already done, for the important initiative aiming to approve a joint register for Parliament and the Commission. I am convinced that this will be a very important step forward.
Madam President, Mr Diamandouros, Mr Šefčovič, ladies and gentlemen, I thank you for your contributions, which, I strongly believe, have, on the one hand, clearly shown the importance of the activities of the European Ombudsman and, on the other, the interest that our institution accords to these activities within the European Parliament. I will make use of this opportunity to thank my colleagues from the Committee on Petitions, who, through their work, are creating a more tangible link between European citizens and the institutions of the Union.
Mr Diamandouros, the year 2009 marked the 15th anniversary of the institution of the European Ombudsman. It also marked the entry into force of the Treaty of Lisbon. As a result of your election by the European Parliament, an additional legitimacy has been added to your function. I say 'added' because, in fact, the legitimacy of your function originates from all those European citizens who have been able to turn to you and who have been able to find a solution thanks to your interventions.
On the other hand, what is more fascinating about the function of the European Ombudsman is that nothing can ever be taken for granted. The reduction in the number of complaints, the reduction in the time spent on finding a solution, the complaints that have been settled amicably - there are always as many advances as there are needs. Behind these facts, I think that there are two major challenges that we should not lose sight of: obtaining more transparency in the functioning of the institutions, and having a better dialogue between citizens and the institutions both at a European and at a national level.
I would like to thank you, Mr Diamandouros, and I will conclude by saying that, as a result of your everyday work, we have concrete evidence that it is possible not only to take up these challenges but, above all, to provide adequate and satisfactory answers for citizens. The task is certainly not an easy one, but with the 2009 annual report and with the commitment that you have just made for the Copenhagen meeting, I believe that we are on the right track.
Madam President, Mr Diamandouros, Commissioner, I consider this specific report by Mr Diamandouros, which I had the honour of presenting to the European Parliament, to be a formal report that does not touch on the substance of the matter; it touches on the form of the matter. That is very important for me.
I consider that fifteen months' delay to its reply and its final decision, successive extensions to the initial deadline and, more importantly, what I consider to be the Commission's curious decision not to disclose the letter prepared for this particular automobile manufacturer, telling it that it would disclose some of its letters, are serious issues; the decision not to disclose the letter is a very serious issue.
If, after such a long time - and this is not your fault, Commissioner, you only took over this particular sector recently; if the Commission had decided to disclose the letter which it had prepared for this particular automobile manufacturer to Mr Diamandouros on 18 February, there would probably have been no special report. Mr Diamandouros decided to agree to the successive extensions requested by the Commission.
Nonetheless, I consider that, thanks to this delay, thanks to the Commission's failure to advise Mr Diamandouros, we were able to have a report which records issues which have both form and substance. I only intend to discuss the substance. However, the Commission must take serious account of the fact - and I am glad that you said it before I did - that any difficulties which you cause the European Ombudsman in his work harms the unity of the European Union, undermines the trust of its citizens in its institutions and damages the public image of its function.
We want what you said earlier to be a commitment, because we are all jointly responsible. My thanks in particular to Mr Diamandouros because, thanks to this report, he gave us an opportunity to understand in the European Parliament our power to address issues which we consider to be paramount to European cohesion.
Madam President, please allow me to preface my summary with a word of particular thanks to the Ombudsman. I believe his work is very valuable and I am aware how important it is to our citizens because his office has become a key point of contact for them.
I would like to come back to what Mr Šefčovič had to say, particularly in relation to the EU pilot project, which has been criticised sharply by a number of Members of Parliament because, as you stated clearly yourself, it offers 'more possibilities for Member States' but not for citizens.
I believe we need to take a closer look to see if this is really the case, because what we need is greater transparency. A letter to a complainant stating that we have received his complaint is not enough. We need greater clarity here, more relevance to our citizens, otherwise we are going to have a credibility problem in the long term.
In addition, of course we need some meaningful penalties when genuine infringements are encountered. The consequences for Member States, who fail to implement legislation, and who actually even boast about this in their national media, cannot simply be that they merely receive another letter. We need to take things a step further when it comes to the interests of the citizens of the European Union.
I believe it is of central importance that the 2002 communication should be revised, particularly in relation to the rights of the complainant. In this context, I would also like to see the rights of Parliament respected. We need a register of the complaints received in order to offer us some feedback for our legislative work. I do not need to know who complained to whom about what.
The subject matter of the complaint and the consequences of the complaint would provide important feedback for the entire legislature. That is what we need. It is for that reason that I ask you also to take this into account. We need a clear register that provides us with an insight into the main causes for complaint and what is being called for. I would like to see this proposal soon. I would be happy to work together with you on this. We will be glad to help you with the cross-referencing tables. I also believe that this is important. The important issue here is mutuality and this is something I am anxious to uphold.
The joint debate is closed.
The vote will take place today, Thursday, 25 November 2010, at 12:00.
Written statements (Rule 149)
The application of European law is vital so that EU citizens can fully enjoy the benefits of the internal market as even the most effective legislation becomes redundant if it is not applied. With regard to internal market legislation, there is a great deal of progress which can be made, especially in relation to the Services Directive or the directive on the recognition of professional qualifications. This legislation is admittedly technical, which complicates the application process. For this reason, cooperation is vital between EU institutions and national administrations. The internal market information system used for services has proved to be particularly useful. I believe that we would stand to gain by extending its use to other sectors. However, I urge the need for Member States to take transposition seriously and avoid delays as far as possible, which results in the internal market operating with its parameters at suboptimal level. Finally, I urge the need for citizens to be able to resolve their problems relating to the application of European law quickly and at minimum cost. To achieve this, the SOLVIT resources need to be supplemented, along with active promotion of this instrument for solving problems informally. Last but not least, priority must be given to devising alternative methods for settling disputes.
in writing. - (HU) On the margins of the European Ombudsman's annual activity report, allow me, as the author of Parliament's opinion on public access to documents, to say a few words about institutional transparency. I was pleased that when examining citizens' complaints registered with the Ombudsman, the author of the report, Mrs Nedelcheva, devoted special attention to the relation between transparency and good administration. The right to good administration has become legally binding under the terms of the Treaty of Lisbon, and along with that right, it is also important that personal rights are fully respected.
In a recent discussion with Mr Diamandouros, we debated the delicate balance between institutional transparency and data protection. We specifically addressed the judgment issued in June by the European Court of Justice in the Bavarian Lager case as well, which moved the debates on transparency out of its dead end. This is very significant because it provides guidelines for cases where a real or perceived common interest is in conflict with personal data protection rights. I was very pleased that Mr Diamandouros, too, emphasised the basic principle according to which personal data can only be disclosed with the permission of the persons concerned.
I therefore think it important to emphasise that I fully support the efforts aimed at rendering the work of the European Union's institutions more transparent and establishing a basis for appropriate administrative techniques. According to the annual report, it is precisely the promotion of this aim that lies at the centre of the activities of the European Ombudsman
I fully support the work of the European Ombudsman. His pertinacity and principled behaviour has yielded concrete results, because he carries out his task honourably and consistently. The completely opposite situation has developed in Latvia. The Latvian Saeima formally elected Romāns Apsītis as Ombudsman. In actual fact, however, since 1 January 2007, when Mr Apsītis took office as Ombudsman, he has, in point of fact, never got down to work. He has, sadly, not noticed that there are some 300 000 people in Latvia who have had their basic civil rights taken away from them. It appears that the Latvian Government and the Saeima have chosen an ombudsman - Mr Apsītis - who is convenient, silent and devoid of initiative; someone who is actually blind to serious infringements in Latvian legislation. I shall remind you that, in accordance with the office he occupies, Mr Apsītis is tasked with the following duties: 1. To promote compliance with the principle of equality and the prevention of discrimination. In Latvia, this exists in the field of education. 2. To promote the objective review of legal and other issues within reasonable timescales. Latvia has already lost around 10 cases in the European Court on this issue. 3. To ensure the prevention of deficiencies in questions concerning infringements of human rights. Around 300 000 people in Latvia, many of whom have lived in Latvia all their lives, have had their basic civil rights taken away from them. Today in Latvia, the word 'ombudsman' makes one smile. If the situation does not change, it could be likened to the word 'clown'.